Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-28 are pending in this application.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 15-17, 19, 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Takagi (US 2006/0017664) in view of Fukuda (US 2004/0252112).

As to claim 15, Takagi (Figs. 2-6, 16) teaches a display driver system, comprising: 
a control circuit (Circuit from which input signals to 101-1 are provided) and a cascade-connected multi-stage LED driver circuit (Stages 101), 
wherein the control circuit is configured to transmit a global signal (LATCH) and a first signal (Din0-Dinm-1) for a LED driver circuit in each stage to the first-stage LED driver circuit (101-1) in the multi-stage LED driver circuit, wherein the global signal includes a command for indicating an operation mode of the LED driver circuit in each stage (E.g. write mode and read mode for each stage 101) [0257]; 
the LED driver circuit in each stage is configured to determine the operation mode corresponding to the command according to the global signal, identify a corresponding first signal for the LED driver circuit in the stage, and operate according to the determined operation mode and the corresponding first signal (E.g. when LATCH indicates a write mode, the data from the first signal is written to a current output circuit 900) [0263];
completion of operation according to the determined operation mode (E.g. read or write mode) and the corresponding first signal (E.g. writing the data to the display).

However, Takagi does not teach transmitting the first signal and global signal to each stage from the respective previous stage.
On the other hand, Fukuda (Figs. 1-5) teaches the LED driver circuit (120) in each stage except for the LED driver circuit in the last stage is further configured to transmit the global signal to the LED driver circuit in its next stage (Transmitting the LATCH signal of Takagi through lines 254) [0036], and in response to a completion of operation (Completion of inputting the first signal by the memory), transmit the first signal (Display data) for the LED driver circuit in each stage after the LED driver circuit in the stage to the LED driver circuit in its next stage (Shown in Fig. 5).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the cascading source driver ICs of Fukuda with the display device of Takagi because the combination would allow for a reduction in the number of signal lines in the overall data driver by transmitting the required signals directly through each source driver IC.

As to claim 1, this claim is merely the corresponding method claim to device claim 1 and is rejected accordingly.

As to claims 2, 16, Takagi teaches wherein, the command is a write command, and the operation mode corresponding to the command is a write mode [0257]; or 
the command is a read command, and the operation mode corresponding to the command is a read mode [0257].

As to claims 3, 17, Takagi teaches wherein, in case that the command is the write command, the first signal for the LED driver circuit53F20P7988-01 US in each stage at least includes data to be written for the LED driver circuit in the stage (During the write mode, data to be written is input into 900) [0263].

As to claims 5, 19, Takagi (Fig. 21) teaches wherein, in case that the command is the read command, the first signal for the LED driver circuit in each stage includes first data (E.g. OE1) and second data (E.g. OE2) for the LED driver circuit in the stage, wherein the first data includes an enable command (E.g. OE).

As to claims 6, 20, Takagi teaches wherein, the control circuit is configured to transmit the first signal (Display Data) for the LED driver circuit in an i-th stage in a preset time (Both periods shown in Fig. 21) period corresponding to the LED driver circuit in the i-th stage, wherein the preset time period includes a first time period (First bank reading, Second bank writing period) and a second time period (First bank writing, Second bank writing reading), and the control circuit transmits the first data for the LED driver circuit in the i-th stage in the first time period and transmits the second data for the LED driver circuit in the i-th stage in the second time period (OE1 transmitted during the first period and OE2 transmitted during the second period), 
wherein, the multi-stage LED driver circuit is an N-stage LED driver circuit, N is an integer greater than or equal to 3, and i is an integer greater than or equal to 1 and less than or equal to N (Shown in Fig. 4).

Claim(s) 9-11, 23-25 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Takagi (US 2006/0017664) in view of Fukuda (US 2004/0252112) in view of Nambi (US 2017/0047027).

As to claims 9, 23, Fukuda teaches the LED driver circuit in each stage except for the LED driver circuit in the last stage is configured to transmit the global signal to the LED driver circuit in its next stage (Transmitting all global signals through lines 254) [0036].
However, Takagi and Fukuda do not teach a second global signal.
On the other hand, Nambi (Figs. 1, 2) teaches wherein, the control circuit is configured to transmit a second global signal (E.g. V_DRIVE_SEL to determine a low or high power mode) to the first-stage driver circuit (To the first Buffer IC) in the multi-stage driver circuit, wherein the second global signal includes an command for indicating a second operation mode of the driver circuit in each stage (E.g. a low-power mode) [0064, 0088]; 
the driver circuit in each stage is configured to determine the second operation mode according to the second global signal (Determines the mode as a function of the output of the Mux);
the LED driver circuit in each stage is configured to operate according to the second operation mode (The corresponding refresh rate is reflected in the output of each IC). 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the low power mode of Nambi, with the display device of Takagi and Fukuda, because the combination would allow for the implementation of the low power mode when the display does not need to be updated as frequently, reducing power consumption.

As to claims 10, 24, Takagi and Fukuda teach the elements of claim 23 above.
However, Takagi and Fukuda do not teach a second global signal.
On the other hand, Nambi (Figs. 1, 2) teaches wherein, the command for indicating the second operation mode of the LED driver circuit in each stage is a power saving command, and the second operation mode is a power saving mode [0064].

As to claims 11, 25, Takagi teaches wherein, the LED driver circuit in each stage in the multi-stage LED driver circuit is configured to disable at least data transmission function or transmit preset data to its downstream circuit (Each LED driver circuit can disable data transmission through the Reset signal and through the periods shown in Fig. 21 when data is not being written to the LEDs), 
wherein, for the LED driver circuit in the last stage, its downstream circuit is the control 55F20P7988-01 US circuit, and for the LED driver circuit in each stage except for the LED driver circuit in the last stage, its downstream circuit is the LED driver circuit in its next stage (Since every subsequent frame starts at the first LED driver circuit, the downstream circuit for the last stage will be the control circuit, which outputs the initial START signal to the first LED driver circuit).

Claim(s) 12, 26 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Takagi (US 2006/0017664) in view of Fukuda (US 2004/0252112) in view of Sakariya (US 2010/0225657).

As to claims 12, 26, Takagi and Fukuda teach the elements of claims 15 and 25 above. 
However, Takagi and Fukuda do not teach a power saving mode.
On the other hand, Sakariya (Figs. 1, 2) teaches wherein, the LED driver circuit (46) is further configured to judge whether a time period during which it receives specific data is greater than a preset threshold (It is determined whether new data is received from 16); and 
the LED driver circuit changes the determined operation mode into a power saving mode (Sleep mode) in case that the time period during which it receives the specific data is greater than the preset threshold (A specified period of time) [0027].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the source driver IC sleep mode of Sakariya with the display device of Takagi, as modified by Fukuda, because the combination would allow for IC-level determination of a sleep mode based on the input data, obviating the requirement of an external sleep mode signal.

Claim(s) 14, 28 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Takagi (US 2006/0017664) in view of Fukuda (US 2004/0252112) in view of Chang (US 2016/0180821).

As to claims 14, 28, Takagi and Fukuda teach the elements of claims 15 and 25 above. 
However, Takagi and Fukuda do not teach a power saving mode.
On the other hand, Chang teaches wherein, the LED driver circuit is applied to drive a display with Micro LEDs as display pixels [0038].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the Micro LED display of Chang with the display device of Takagi, as modified by Fukuda, because the combination would allow for the utilization of the display circuitry in a wider selection of display types, increasing market utilization. 

Allowable Subject Matter
Claims 4, 7, 8, 13, 18, 21, 22, 27 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the cited references teaches, individually or in combination, the subject matter of the objected claims above.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
As to claims 1 and 15, Applicant argues that “the LATCH signal of Takagi cannot be interpreted as “global signal” of the present application. For example, in paragraph [0279] of Takagi, the LATCH signal of Takagi is only used for clearing the control signal generation circuit 700 in each operation cycle. That is to say, the LATCH signal of Takagi does not indicate “an operation mode of the LED”.”
Examiner disagrees and contends that the LATCH signal of Takagi performs all of the functions required of the claimed global signal. The claims require the global signal to include “a command for indicating an operation mode of the LED driver circuit in each stage”. Contrary to what is argued, the LATCH signal of Takagi does not need to indicate an operation mode of the LED. It is only required to include a command that indicates an operation mode of the LED. The LATCH signal of Takagi indicates an operation mode of the LED driver circuit through the control of OE0 and OE1. That is, the command included in the LATCH signal (pulse controlling OE0 and OE1 shown in Fig. 18A) indicates one of two operation modes (OE0 high/OE1 low and OE0 low/OE1 high) of the LED driver circuit through its control of OE0 and OE1. Each operating mode corresponds to a different mode of operation for the LED driver circuit.

Applicant also argues that “as it is described in paragraphs [0245] - [0257] of Takagi, the write operation and the read operation are alternately controlled by the enable signals OE0 and OE1. The enable signal OE0 might be the write enable signal WE, while the enable signal OE1 might be the read enable signal OE. Both the enable signals OE0 and OE 1 are different from the signal LATCH. For example, figures 18A-18H of Takagi show the differences between the enable signal OE0/OE1 and the latch pulse LATCH. Thus, Takagi does not teach any signal that would include a command for indicating an operation mode, such as a read mode or a write mode. LATCH signal itself cannot indicate an operation mode.”
As argued above, the command included in the LATCH signal (pulse controlling OE0 and OE1 shown in Fig. 18A) indicates one of two operation modes (OE0 high/OE1 low and OE0 low/OE1 high) of the LED driver circuit through its control of OE0 and OE1. Each operating mode corresponds to a different mode of operation for the LED driver circuit.
Therefore, the claims are rejected as presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691